UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 21, 2014 BERKSHIRE HILLS BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-15781 04-3510455 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 24 North Street, Pittsfield, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(413) 443-5601 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On January 21, 2014, Berkshire Hills Bancorp, Inc. (the “Company”) announced that, on January 17, 2014, the Company completed the purchase of 20 retail bank branches pursuant to a Purchase and Assumption Agreement dated as of July 23, 2013 between Berkshire Bank and Bank of America, National Association (the “Agreement”). Approximately $450 million in deposits were received. The purchase price is based on 2.25% of an average deposit balance as specified in the Agreement. The deposit purchase price is expected to total approximately $10.5 million, subject to final adjustments. As part of the transaction, two of the bank branches were consolidated with other Berkshire Bank branches as of the closing date. A copy of the news release announcing the closing is being filed herewith as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d)Exhibits. Exhibit No. Description News Release dated January 21, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Berkshire Hills Bancorp, Inc. DATE: January 21, 2014 By: /s/ Michael P. Daly Michael P. Daly Chairman of the Board, President and Chief Executive Officer
